     Case 1:18-cv-00708-RJJ-PJG ECF No. 20 filed 11/05/18 PageID.98 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

BETHANY BROWN,
               Plaintiff,                             Case No. 1:18-cv-00708
v.                                                    Hon. Robert J. Jonker

M.G.H. FAMILY HEALTH CENTER,
d/b/a MUSKEGON FAMILY CARE,

          Defendant.
___________________________________________________________________

 David M. Blanchard (P67190)                 Gregory M. Meihn (P38939)
 Frances J. Hollander (P82180)               John S. Gilliam (P81421)
 Blanchard & Walker, PLLC                    Foley & Mansfield, P.L.L.P.
 Attorneys for Plaintiff                     Attorneys for Defendant
 221 N. Main Street, Suite 300               130 E. Nine Mile Road
 Ann Arbor, MI 48104                         Ferndale, MI 48220
 Telephone: (734) 929-4313                   (248) 721-4200
 blanchard@bwlawonline.com                   gmeihn@foleymansfield.com
 hollander@bwlawonline.com                   jgilliam@foleymansfield.com

__________________________________________________________________

              PLAINTIFF’S PRELIMINARY LAY WITNESS LIST

         Now Comes Plaintiff, Bethany Brown, by and through her attorneys,

Blanchard & Walker, PLLC, to identify lay witnesses that may be called to testify at

trial for the above-captioned matter. This preliminary lay witness list is based on

information reasonably available to Plaintiff at this time. Plaintiff expressly reserves

the right to change, modify, supplement or clarify her preliminary lay witness list

herein at any time before trial and in accordance with the Court’s orders. Plaintiff’s
  Case 1:18-cv-00708-RJJ-PJG ECF No. 20 filed 11/05/18 PageID.99 Page 2 of 9




Preliminary Lay Witness List represents a good faith effort to identify potential

witnesses that may be called at trial to support her claims without being served with

written discovery responses or relevant documents from Defendant.

      1.     Bethany Brown, Plaintiff
             c/o Counsel of Record

             Information relevant to her own claims, including her job duties,
             performance evaluations, organizing activity, disciplinary actions and
             constructive discharge of employment. In addition, Ms. Brown may
             testify about her damages as a result of Defendant’s unlawful actions.

      2.     Sheila Bridges
             MFC CEO
             c/o Counsel of Record

             Information relevant to Plaintiff’s claims and Defendant’s defenses,
             including Plaintiff’s employment, her job duties, her termination, and
             her communications and interactions with others regarding her
             employment.

      3.     Regina Watkins, LPN
             Unknown Address

             Information relevant to Plaintiff’s claims and Defendant’s defenses,
             including Plaintiff’s employment, her job duties, her termination, and
             her communications and interactions with others regarding her
             employment.

      4.     Amber Shull, PA-C
             Unknown Address

             Information relevant to Plaintiff’s claims and Defendant’s defenses,
             including Plaintiff’s employment, her job duties, her termination, and
             her communications and interactions with others regarding her
             employment.



                                          2
Case 1:18-cv-00708-RJJ-PJG ECF No. 20 filed 11/05/18 PageID.100 Page 3 of 9




    5.    Nicole Bradford, PA-C
          Unknown Address

          Information relevant to Plaintiff’s claims and Defendant’s defenses,
          including Plaintiff’s employment, her job duties, her termination, and
          her communications and interactions with others regarding her
          employment.

    6.    Dr. Thomas McCurdy
          c/o Counsel of Record

          Information relevant to Plaintiff’s claims and Defendant’s defenses,
          including Plaintiff’s employment, her job duties, her termination, and
          her communications and interactions with others regarding her
          employment.

    7.    Tom Lufkin
          Executive Director for MFC
          c/o Counsel of Record

          Information relevant to Plaintiff’s claims and Defendant’s defenses,
          including Plaintiff’s employment, her job duties, her termination, and
          her communications and interactions with others regarding her
          employment.

    8.    Emmitt Davis
          HR Director for MFC
          c/o Counsel of Record

          Information relevant to Plaintiff’s claims and Defendant’s defenses,
          including Plaintiff’s employment, her job duties, her termination, and
          her communications and interactions with others regarding her
          employment.

    9.    Lisa Santos
          MFC Clinic Manager
          c/o Counsel of Record

          Information relevant to Plaintiff’s claims and Defendant’s defenses,
          including Plaintiff’s employment, her job duties, her termination, and

                                       3
Case 1:18-cv-00708-RJJ-PJG ECF No. 20 filed 11/05/18 PageID.101 Page 4 of 9




          her communications and interactions with others regarding her
          employment.

    10.   Cora Russ
          MFC Credentialing Specialist
          c/o Counsel of Record

          Information relevant to Plaintiff’s claims and Defendant’s defenses,
          including Plaintiff’s employment, her job duties, her termination, and
          her communications and interactions with others regarding her
          employment.

    11.   Dr. F. Remington Sprague
          Mercy Health Muskegon Chief Medical Director

          Information relevant to Plaintiff’s claims and Defendant’s defenses,
          including Plaintiff’s employment, her job duties, her termination, and
          her communications and interactions with others regarding her
          employment.

    12.   Dr. Carlos Merritt
          MFC Medical Director
          c/o Counsel of Record

          Information relevant to Plaintiff’s claims and Defendant’s defenses,
          including Plaintiff’s employment, her job duties, her termination, and
          her communications and interactions with others regarding her
          employment.

    13.   Dr. Joan Nagelkirk
          Mercy Health Credentials Chair

          Information relevant to Plaintiff’s claims and Defendant’s defenses,
          including Plaintiff’s employment, her job duties, her termination, and
          her communications and interactions with others regarding her
          employment.

    14.   Dr. Robert Hoogstra
          Associate Medical Director, Quality and Safety


                                      4
Case 1:18-cv-00708-RJJ-PJG ECF No. 20 filed 11/05/18 PageID.102 Page 5 of 9




          Information relevant to Plaintiff’s claims and Defendant’s defenses,
          including Plaintiff’s employment, her job duties, her termination, and
          her communications and interactions with others regarding her
          employment.

    15.   Anna Gonzales
          Health Resources and Services Administration

          Information relevant to Plaintiff’s claims and Defendant’s defenses.

    16.   Julie Hayes
          Health Resources and Services Administration

          Information relevant to Plaintiff’s claims and Defendant’s defenses.

    17.   Rick Wilk
          Health Resources and Services Administration

          Information relevant to Plaintiff’s claims and Defendant’s defenses.

    18.   Records Custodian
          MGH Family Health Center, Inc. d/b/a Muskegon Family Care
          c/o Counsel of Record

          To authenticate any documents (and potential trial exhibits) produced
          by the HRSA in response to subpoenas, freedom of information act
          requests, and discovery responses made in this lawsuit.

    19.   Records Custodian
          Health Resources and Services Administration

    20.   Records Custodian
          National Labor Relations Board
          110 Michigan St., NW #299
          Grand Rapids, MI 49503
          (616) 456-2679

          To authenticate any documents (and potential trial exhibits) produced
          by the HRSA in response to subpoenas, freedom of information act
          requests, and discovery responses made in this lawsuit.

                                      5
Case 1:18-cv-00708-RJJ-PJG ECF No. 20 filed 11/05/18 PageID.103 Page 6 of 9




    21.   Records Custodian
          Michigan LARA
          Lansing, MI

          To authenticate any documents (and potential trial exhibits) produced
          by the HRSA in response to subpoenas, freedom of information act
          requests, and discovery responses made in this lawsuit.

    22.   Records Custodian
          U.S. DHHS
          Office of Inspector General
          330 Independence Ave., SW
          Room 5409
          Washington, DC 20201

          To authenticate any documents (and potential trial exhibits) produced
          by the HRSA in response to subpoenas, freedom of information act
          requests, and discovery responses made in this lawsuit.

    23.   Records Custodian
          Internal Revenue Service

          To authenticate any documents (and potential trial exhibits) produced
          by the HRSA in response to subpoenas, freedom of information act
          requests, and discovery responses made in this lawsuit.

    24.   Records Custodian
          Michigan Dept. of Treasury
          Lansing, MI

          To authenticate any documents (and potential trial exhibits) produced
          by the HRSA in response to subpoenas, freedom of information act
          requests, and discovery responses made in this lawsuit.

    25.   Records Custodian
          Plaintiff’s Tax Preparer(s)

          To authenticate any documents (and potential trial exhibits) produced
          by the HRSA in response to subpoenas, freedom of information act
          requests, and discovery responses made in this lawsuit.

                                        6
 Case 1:18-cv-00708-RJJ-PJG ECF No. 20 filed 11/05/18 PageID.104 Page 7 of 9




      26.    Records Custodian
             Social Security Administration

             To authenticate any documents (and potential trial exhibits) produced
             by the HRSA in response to subpoenas, freedom of information act
             requests, and discovery responses made in this lawsuit.

      27.    Any and all officers, managers, supervisors and other employees that
             have information relevant to Defendant’s human resource, payroll,
             benefits and operational policies, procedures and practices concerning
             all allegations raised in the Complaint.

      28.    Any lay witnesses that would be able to testify about the damages of
             Plaintiff, as they are disclosed through discovery.

      29.    Any witnesses identified on Defendant’s Witness List or Defendant’s
             Initial Disclosures.

      30.    Any rebuttal or impeachment witnesses, if necessary.

      31.    Any foundational witnesses, as necessary.

      32.    All employees, agents or representatives of Defendant that have
             knowledge of the subject matter of this lawsuit.

      33.    All individuals who have been referred to in the pleadings of this
             lawsuit, but have not been specifically identified at this point.

      34.    All persons or entities referred to in discovery via depositions,
             interrogatories, answers to interrogatories, requests and responses to
             requests for documents and subpoenas.

      Plaintiff reserves the right to amend her preliminary lay witness list, as

necessary, pursuant to further discovery.




                                            7
 Case 1:18-cv-00708-RJJ-PJG ECF No. 20 filed 11/05/18 PageID.105 Page 8 of 9




                                          Respectfully submitted,
                                          BLANCHARD & WALKER, PLLC

                                          /s/ David M. Blanchard
                                          David M. Blanchard (P67190)
                                          Frances J. Hollander (P82180)
                                          Attorneys for Plaintiff
                                          221 N. Main Street, Suite 300
                                          Ann Arbor, MI 48104
                                          (734) 929-4313
                                          blanchard@bwlawonline.com
Dated: November 5, 2018                   hollander@bwlawonline.com




                                      8
 Case 1:18-cv-00708-RJJ-PJG ECF No. 20 filed 11/05/18 PageID.106 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I, herby certify that on November 5, 2018, my paralegal, Natalie Walter,

electronically filed the foregoing paper with the Clerk of the Court using the ECF

system, whereupon it is electronically served on all counsel of record.

                                              Respectfully submitted,
                                              BLANCHARD & WALKER, PLLC

                                              /s/ David M. Blanchard
                                              David M. Blanchard (P67190)
                                              Frances J. Hollander (P82180)
                                              Attorneys for Plaintiff
                                              221 N. Main Street, Suite 300
                                              Ann Arbor, MI 48104
                                              (734) 929-4313
                                              blanchard@bwlawonline.com
                                              hollander@bwlawonline.com




                                          9
